Perkins, J.
— Joseph C. Singer’s family consisted of a number of persons, several of whom were sick. He called *530the appellee, a physician, and requested him to attend the sick of the family till they got well.
The appellee entered upon duty, under the employment, and continued until he fulfilled his contract. A few days after the contract, Singer died, viz., on the 30th day of April, 1875. After the services of the appellee, under the contract, were completed, viz., the 19th of June, 1878, he filed a claim against the estate of said Joseph C. Singer, deceased, for payment.
The circuit court, on appeal, held the contract an entirety, and gave the appellee judgment for his services under the contract. This was right.
The ease is like that of Toland v. Stevenson, ante, p. 485.
The judgment is affirmed, with costs.